NO. 07-05-0447-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



JUNE 20, 2006



______________________________





CHRISTOPHER LEE RAMOS, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;



NO. 14,102-B; HONORABLE JOHN BOARD, JUDGE



_______________________________



Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

MEMORANDUM OPINION

Pursuant to a plea agreement, appellant Christopher Lee Ramos was granted deferred adjudication and ordered to complete ten years of community supervision.  In August 2004, the State filed a motion to revoke and proceed with adjudication of the original offense.  The trial court allowed appellant to continue on community supervision following amendment of its terms and conditions.  In October 2005, the State filed a another motion to revoke appellant's community supervision, and appellant pled not true to the violations alleged.  Following a hearing on the State's motion, the trial court revoked appellant's community supervision, adjudicated him guilty of the original offense of aggravated assault, and sentenced him to 15 confinement.  In presenting this appeal, counsel has filed an 
Anders
(footnote: 1) brief in support of a motion to withdraw.  We grant counsel's motion and affirm. 

     In support of his motion to withdraw, counsel certifies he has diligently reviewed the record, and in his opinion, the record reflects no reversible error upon which an appeal can be predicated.  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.--San Antonio 1984, no pet.). Thus, he concludes the appeal is frivolous.  In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel has candidly discussed why, under the controlling authorities, there is no error in the trial court's judgment.  Counsel has also shown that he sent a copy of the brief to appellant and informed appellant that, in counsel's view, the appeal is without merit.  In addition, counsel has demonstrated that he notified appellant of his right to review the record and file a pro se response if he desired to do so.  Appellant subsequently filed a response.  The State did not favor us with a brief. 

     
By his 
Anders
 brief, counsel raises one ground that could arguably support an appeal.  
We have reviewed this ground in addition to the grounds raised in appellant’s response.  We have also 
made an independent review of the entire record to determine whether there are any other arguable grounds which might support an appeal.  
See
  Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Cr.App. 2005).  We have found no such grounds and agree with counsel that the appeal is frivolous.

Accordingly, counsel's motion to withdraw is hereby granted and the trial court
’s judgment is affirmed.

Don H. Reavis

    	     Justice



Do not publish.
 

FOOTNOTES
1:Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).